DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (hereinafter Hale, US 2009/0211044 A1) in view of Schmauder et al. (hereinafter Schmauder, US 2018/0147713 A1).
For claim 1, Hale discloses a drain cleaning machine for moving a snake in a drain (Fig. 1 of Hale discloses a drain cleaning machine 10 for moving a snake 13 in a drain – see Hale, Fig. 1, paragraph [0019], lines 8-11), the drain cleaning machine comprising: 
a snake passage defining a snake axis (Figs. 1-2 of Hale disclose a snake passage “longitudinal axis” defining a snake axis – see Hale, Figs. 1-2, paragraph [0019], lines 11-15); 

power switching elements (Figs. 2 and 8 of Hale discloses speed control switch 76 and an on-off switch 52 which altogether constitute power switching elements 52, 76 – see Hale, Figs. 2 and 8, paragraphs [0019], lines 1-8 and [0028])  configured to control an amount of current provided to the brushless DC motor (Fig. 8 of Hale in view of Schmauder disclose power switching elements 52, 76 configured to control an amount of current provided to the brushless DC motor – see Hale, Figs. 2 and 8, paragraphs [0019], lines 1-8 and [0028], and see Schmauder, Figs. 9-11, paragraph [0065].  It is note that switch 76 is used to control speed of motor 42. As shown in Graph B of Hale, Speed in a permanent magnet motor (brushless DC motor is a permanent magnet motor) is inversely proportional to torque (see Hall, Graph B and paragraph [0031], lines 11-15) which is directly proportional to current, so speed is inversely proportional to current. Therefore, speed control switch 76 is also used to control an amount of current provided to the brushless DC motor); and 

determine motor positional information of the brushless DC motor and control the power switching elements to drive the brushless DC motor based at least partially on the motor positional information (Hale in view of Schmauder disclose determining motor positional information of the brushless DC motor and controlling the power switching elements 52,76 to drive Schmauder’s brushless DC motor based at least partially on the motor positional information – see Hale, paragraphs [0027]-[0029] and Schmauder, paragraph [0065]. It is noted that speed of a motor is the magnitude of the rate of change of its position with time, so determining operating speed of motor is also determining motor positional information of the brushless dc motor),
wherein, in a first operating range when a load experienced by the brushless DC motor is less than or equal to a predetermined load, the electronic processor is configured to control the power switching elements to drive the brushless DC motor at an approximately constant speed regardless of the load experienced by the brushless DC motor (see Su, paragraph [0029]).
 Hale and Schmauder is silent for disclosing, in a second operating range when the load experienced by the brushless DC motor is greater than the predetermined load, the electronic processor is configured to control the power switching elements to drive the brushless DC motor at a decreasing speed as the load experienced by the brushless DC motor increases. 
However, Hale discloses the motor control device 46 which may adjust voltage coming into motor control device such that the input voltage matches a target voltage, thereby, controlling the effective minimum operating speed  and the effective maximum operating speed of motor 42  (see Hale, paragraph [0027]).

For claim 2, Hale in view of Schmauder disclose the drain cleaning machine of claim 1, wherein the electronic processor is configured to control the power switching elements to cause a rotational speed under a variable load of the brushless DC motor to behave approximately the same as that of an alternating current (AC) induction motor of approximately the same size as the brushless DC motor by implementing speed clipping in the first operating range (see Hale, paragraphs [0024], [0026]-[0027]).
For claim 3, Hale in view of Schmauder disclose the drain cleaning machine of claim 1, wherein the approximately constant speed is user selectable via a first user interface located on the drain cleaning machine, a second user interface provided on an external device configured to communicate with the drain cleaning machine, or both (see Hale, Figs. 2, 4 and 8, paragraph [0028]). 
For claim 5, Hale in view of Schmauder disclose all limitations as applied to claim 1 above. Hale and Schmauder is silent for disclosing a current sensor coupled to the electronic processor, wherein the electronic processor is configured to determine the load experienced by the brushless DC motor by receiving a signal from the current sensor indicative of a current drawn by the brushless DC motor. However, Hale in view of Schmauder disclose the electronic processor 46 configured to determine the load experienced by Hale’s  brushless DC motor 42/Schmauder’s brushless DC motor 80 to limit the amount of current distributed to motor for preventing overloading of device (see Hale, Fig. 2, paragraph [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling 
Claims 7-9 and 11 are "method" claims which are either same or similar to that of the "an apparatus" claims 1-3 and 5, respectively. Explanation is omitted.
For claim 13, Hale discloses a drain cleaning machine for moving a snake in a drain (Fig. 1 of Hale discloses a drain cleaning machine 10 for moving a snake 13 in a drain – see Hale, Fig. 1, paragraph [0019], lines 8-11), the drain cleaning machine comprising:
a snake passage defining a snake axis (Figs. 1-2 of Hale disclose a snake passage “longitudinal axis” defining a snake axis – see Hale, Figs. 1-2, paragraph [0019], lines 11-15); 
a brushless direct current motor configured to rotate a snake about the snake axis (Figs. 1-2 of Hale disclose a  direct current motor 42 configured to rotate a snake 13 about the snake axis via a drive pulley 48 and a drive belt 49 – see Hale, Figs. 1-2, paragraph [0023]. It is noted that Hale disclose a DC motor 42 which does not specifically disclose a brushless direct current motor. However, Hale discloses a DC motor 42 or any other suitable motor – see Hale, paragraph [0024], lines 1-4, wherein any other suitable motor can include brushless direct current motor. Furthermore, Figs. 9-11 of Schmauder disclose a drain cleaning machine 20 which includes a brushless direct current motor 80 configured to rotate a snake 36 about a snake axis X – see Schmauder, Figs. 9-11, paragraphs [0060] and [0065]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a brushless direct current motor into Hale’s system as Hale’s teaching or Schmauder’s teaching for  purpose of reducing energy consumption, heat generation and reducing noise); 

an electronic processor coupled to the power switching elements (Fig. 2 of Hale discloses an electronic processor 46 coupled to the power switching elements 52,76 – see Hale, paragraph [0028], lines 15-20), and configured to 
determine motor positional information of the brushless DC motor and control the power switching elements to drive the brushless DC motor based at least partially on the motor positional information (Hale in view of Schmauder disclose determining motor positional information of the brushless DC motor and controlling the power switching elements 52,76 to drive Schmauder’s brushless DC motor based at least partially on the motor positional information – see Hale, paragraphs [0027]-[0029] and Schmauder, paragraph [0065]. It is noted that speed of a motor is the magnitude of the rate of change of its position with time, so determining operating speed of motor is also determining motor positional information of the brushless dc motor),
wherein the electronic processor is configured to control the power switching elements to drive the brushless DC motor to operate at one or more user selectable parameters (Hale in 
For claims 14 and 15, Hale in view of Schmauder disclose the drain cleaning machine of claim 13, wherein the one or more user selectable parameters includes a speed that is user selectable, an output torque that is user selectable, or both (see Hale, Figs. 2 and 4, paragraph [0028]).
For claim 16, Hale in view of Schmauder disclose the drain cleaning machine of claim 15, wherein at least one of the first user interface and the second user interface is configured to receive information regarding at least one of a type of cable being used as the snake, a type of accessory attached to the snake, a diameter of a pipe into which the snake is to be inserted, and a distance that the snake is expected to be inserted into the pipe (Fig. 1 of Hale discloses first user interface is configured to receive information regarding at least one of a type of cable 13 being used as the snake inserted into a drain or sewer to remove blockages clogging the drain  -- see Hale, Fig. 1, paragraph [0019], lines 8-11); and
wherein at least one of the electronic processor of the drain cleaning machine and a second electronic processor of the external device is configured to determine the speed, a maximum output torque, or both of the brushless DC motor based on the at least one of the type of cable, the type of accessory, the diameter of the pipe, and the distance that the snake is expected to be inserted into the pipe (see Hale, Figs. 2 and 6, paragraphs [0027]-[0028]).
For claim 17, Hale in view of Schmauder disclose the drain cleaning machine of claim 13, further comprising an output device coupled to the electronic processor (Figs. 4 and 8-9 of Hale discloses speed control device 76 comprising a variable potentiometer /any other suitable device which can be an output device couple to the electronic processor 46 – see Hale, Figs. 4, 8-9; paragraphs [0028] and [0030]. It is 
monitor the output torque of the brushless DC motor (Graph B of Hale in view of Schmauder disclose monitoring the output torque of Brushless DC motor – see Hale, Graph B, paragraph [0031]);
determine that the output torque is greater than a predetermined threshold (Hale is silent for determining that the output torque is greater than a predetermined threshold. However, Hale discloses determining that the current is greater than a predetermined threshold by determining current limit to prevent overloading (see Hale, paragraph [0027]). Also, in a DC motor, the output torque is directly proportional to the current through the windings. Thus, it is obvious to determine that the output torque is greater than a predetermined threshold. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Hale in view Schmauder to include “determine that the output torque is greater than a predetermined threshold” for purpose of maintaining the optimal ranges of torque and controlling current being fed to the motor efficiently); and
in response to determining that the output torque is greater than the predetermined threshold, control the output device to provide an indication that the output torque is greater than the predetermined threshold (similarly as explanation above, Hale disclose controlling the current to help prevent overloading (see Hale, paragraph [0027], lines 1-8), that is, determining that the current is greater than the predetermined threshold. Also, in a DC motor, the output torque is directly proportional to the current through the windings. Thus, it is obvious to determine that the output torque is greater than a predetermined threshold. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Hale in view Schmauder to include “determining that the output torque is greater than the predetermined threshold, control the output device to provide an indication that the output torque is greater than the predetermined threshold” for 
For claim 18, Hale in view of Schmauder disclose the drain cleaning machine of claim 13, wherein the electronic processor is configured to:
monitor the current provided to the brushless DC motor and an amount of time during which the current is provided to the brushless DC motor (Hale does not specifically disclose this limitation. However, Hale discloses the electronic processor 46 which controls more operating parameters including current, voltage and speed (see Hale, paragraph [0027]). Furthermore, Hale’s electronic processor 46 comprise adjustable setting to determine the current limit (see Hale, paragraph [0027]). Thus, Hale’s electronic processor obviously monitors the current provided to Hale’s brushless DC motor 42/Schmauder’s brushless DC motor 80 and an amount of time during which the current is provided to the brushless DC motor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Hale in view Schmauder to include “monitor the current provided to the brushless DC motor and an amount of time during which the current is provided to the brushless DC motor” for purpose of controlling the current provided to the motor efficiently to prevent overload);
determine that the brushless DC motor is at risk of overheating based on the current and the amount of time during which the current is provided to the brushless DC motor (Hale and Schmauder do not specifically disclose determining that the brushless DC motor is at risk of overheating based on the current and the amount of time during which the current is provided to the brushless DC motor. However, Hale disclose determining overload caused by more current and excessive maximum voltage. Also, for electric motors, electrical overload caused by excessive voltage supply or overwork by drawing more current will lead to overheating issues. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include “determine that the brushless 
in response to determining that the brushless DC motor is at risk of overheating, control the power switching elements to cease driving the brushless DC motor (Hale does not specifically disclose control the power switching elements to cease driving the brushless DC motor. However, Hale discloses controlling current and adjusting voltage to prevent overload (see Hall, paragraph [0027]), wherein controlling current and adjusting voltage include setting current and voltage to be equal zero. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include “control the power switching elements to cease driving the brushless DC motor” into system of Hale in view of Schmauder for purpose of reducing damage of components in motor control device due to overcurrent and/or overvoltage).
Claims 4, 6, 10, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (hereinafter Hale, US 2009/0211044 A1) in view of Schmauder et al. (hereinafter Schmauder, US 2018/0147713 A1), further in view of Yasohara et al. (hereinafter Yasohara, US 8,169,170 B2).
For claims 4 and 19, Hale in view of Schmauder disclose all limitaitons as applied to claims 1 and 13 above. Hale in view of Schmauder disclose the electronic processor is configured to control the power switching elements to drive the brushless DC motor (see previous explanation in claim 1 above). Hale and Schmauder are silent for providing pulse width modulation signals to the power switching elements. However, Yasohara discloses controlling the power switching elements to drive the brushless DC motor by providing pulse width modulation signals to the power switching elements (Fig. 1 of Yasohara discloses controlling the power switching elements 20 to drive the brushless DC motor 10 by providing pulse width modulation signals UH, VH, WH, UL, VL and WL to the power switching elements 20 – see Yasohara, Fig. 1, col. 11, lines 18-35 and 46-51). Therefore, it would have been obvious to one of ordinary skill in the art 
For claims 6 and 20, Hale in view of Schmauder disclose all limitations as applied to claims 1 and 13 above. Hale and Schmauder is silent for disclosing a motor position sensor coupled to the electronic processor, wherein the electronic processor is configured to determine the motor positional information based on a signal received from the motor position sensor. However, Yasohara discloses a motor position sensor coupled to the electronic processor, wherein the electronic processor is configured to determine the motor positional information based on a signal received from the motor position sensor (Fig. 1 of Yasohara discloses a motor position sensor 121 coupled to the electronic processor 30-60, wherein the electronic processor is configured to determine the motor positional information CS based on a signal received from the motor position sensor 121 – see Yasohara, Fig. 1, col. 9, lines 14-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Hale in view Schmauder to incorporate teaching of Yasohara for purpose of controlling position of motor efficiently.
Claims 10 and 12 are "method" claims which are either same or similar to that of the "an apparatus" claims 4 and 6, respectively. Explanation is omitted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846